DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 11/26/2021.

Claim Status
3.	Claims 1-20 are pending in this application.

Allowable Subject Matter
4.	Claims 1-20 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps (especially underlined) for combining audio/video data streams by acquiring audio/video data of a target data stream, and storing the audio/video data in a first storage space; reading and decoding audio/video frames of the audio/video data from the first storage space according to an order of timestamps of the audio/video frames of the audio/video data; resampling the decoded audio/video frames based on preset audio/video output parameters, that allows the audio/video frames from different data streams to have a same lasting time-length; generating position indexes according to timestamps of the resampled audio/video frames, and storing the resampled audio/video frames in a second storage space through the position indexes, that allows the audio/video frames from different data streams that have the same position index to logically correspond to the same physical time; and periodically extracting the audio/video frames from the second storage space according to the position indexes, and combining the extracted audio/video frames with audio/video frames of other data streams that logically have a same time point with the extracted audio/video frames, wherein audio/video is interpreted as audio and video…” in Independent Claim 1 to be obvious. 
	
Claim 16 directed to a device to implement the corresponding method as recited in claim 1 is also allowed.  

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426